Exhibit 10.69
EMPLOYEE RESTRICTED STOCK UNIT AWARD AGREEMENT1
The Shaw Group Inc.
2008 Omnibus Incentive Plan
This Restricted Stock Unit Award Agreement (the “Agreement”) dated as of [Insert
Grant Date]2 (the “Grant Date”) is entered into between The Shaw Group Inc. (the
“Company”) and [Insert Recipient’s Name] (the “Recipient”) pursuant to The Shaw
Group Inc. 2008 Omnibus Incentive Plan (as the same may hereafter be amended,
supplemented or otherwise modified, the “Plan”).
THE PARTIES HERETO AGREE AS FOLLOWS:
1. Incorporation of Plan Provisions. The Award evidenced hereby is made under
and pursuant to the Plan, a copy of which is available from the Company’s
Secretary and incorporated herein by reference, and the Award is subject to all
of the provisions thereof. Capitalized terms used herein without definition
shall have the same meanings given such terms in the Plan. The Recipient
represents and warrants that he or she has read the Plan and is fully familiar
with all the terms and conditions of the Plan and agrees to be bound thereby.
2. Award of Restricted Stock Units. In consideration of the services performed
and to be performed by the Recipient, the Company hereby awards to the Recipient
under the Plan a total of [Insert #] Restricted Stock Units (the “Award”)
subject to the terms and conditions set forth in this Agreement and the Plan.
3. Vesting of Restricted Stock Units. The Restricted Stock Units shall vest
according to the following schedule (each date vesting occurs shall be
referenced herein as a “Vesting Date”):

              Cumulative Percentage of Restricted Stock   On or after each of
the following dates   Units Vested  
[Insert 1st Vesting Date]
    25 %  
[Insert 2nd Vesting Date]
    50 %  
[Insert 3rd Vesting Date]
    75 %  
[Insert 4th Vesting Date]
    100 %

Notwithstanding the above, occurrence of any of the following events shall cause
the immediate vesting of Restricted Stock Units:
(i) the death of the Recipient; and
(ii) the Disability of the Recipient.
Except as otherwise set forth herein, the unvested portion of the Award shall be
entirely forfeited by the Recipient in the event that prior to vesting the
Recipient breaches any terms or conditions of the Plan, the Recipient resigns
from the Company, the Recipient’s employment with the Company is terminated for
reasons other than death or Disability, or any condition(s) imposed upon vesting
are not met.
 

      1  
This form is for use for all employees other than Section 16 Officers.
  2  
The date on which the Restricted Stock Units evidenced hereby were granted.

 

 



--------------------------------------------------------------------------------



 



4. Restricted Stock Units are Non-Transferable. The Restricted Stock Units
awarded hereby may not be sold, assigned, transferred, pledged or otherwise
disposed of, either voluntarily or involuntarily, prior to payment.
5. Payment upon Vesting of Restricted Stock Units. Subject to the terms and
conditions of the Plan, the Company shall, as soon as practicable following each
Vesting Date, either:
(a) deliver to you a number of Shares equal to the aggregate number of
Restricted Stock Units that became vested on the applicable Vesting Date;
(b) make a cash payment to you equal to the Fair Market Value of a Share on the
Vesting Date multiplied by the number of Restricted Stock Units that became
vested on the Vesting Date; or
(c) use any combination of (a) or (b), in the sole discretion of the Company.
Upon payment by the Company, the respective Restricted Stock Units shall
therewith be canceled.
6. No Dividend or Voting Rights. The Recipient acknowledges that he or she shall
be entitled to no dividend or voting rights with respect to the Restricted Stock
Units.
7. Withholding Taxes; Section 83(b) Election.
(a) No Shares or cash will be payable upon the vesting of a Restricted Stock
Unit unless and until the Recipient satisfies any Federal, state or local
withholding tax obligation required by law to be withheld in respect of this
Award. The Recipient acknowledges and agrees that to satisfy any such tax
obligation the Company may deduct and retain from the cash and/or Shares payable
upon vesting of Restricted Stock Units such cash and/or such number of Shares as
is equal in value to the Company’s minimum statutory withholding obligations
with respect to the income recognized by the Recipient upon such vesting (based
on minimum statutory withholding rates for Federal and state tax purposes,
including payroll taxes, that are applicable to such income). The number of such
Shares to be deducted and retained shall be based on the closing price of the
Shares on the applicable Vesting Date.
(b) The Recipient acknowledges that no election under Section 83(b) of the
Internal Revenue Code of 1986 may be filed with respect to this Award.
8. Miscellaneous.
(a) No Representations or Warranties. Neither the Company nor the Committee or
any of their representatives or agents has made any representations or
warranties to the Recipient with respect to the income tax or other consequences
of the transactions contemplated by this Agreement, and the Recipient is in no
manner relying on the Company, the Committee or any of their representatives or
agents for an assessment of such tax or other consequences.
(b) Employment. Nothing in this Agreement or in the Plan or in the making of the
Award shall confer on the Recipient any right to or guarantee of continued
employment with the Company or any of its Subsidiaries or in any way limit the
right of the Company or any of its Subsidiaries to terminate the employment of
the Recipient at any time.

 

2



--------------------------------------------------------------------------------



 



(c) Investment. The Recipient hereby agrees and represents that any Shares
payable upon Vesting of the Restricted Stock Units shall be held for the
Recipient’s own account for investment purposes only and not with a view of
resale or distribution unless the Shares are registered under the Securities Act
of 1933, as amended.
(d) Necessary Acts. The Recipient and the Company hereby agree to perform any
further acts and to execute and deliver any documents which may be reasonably
necessary to carry out the provisions of this Agreement.
(e) Severability. The provisions of this Agreement are severable and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions, and any partially enforceable
provision to the extent enforceable in any jurisdiction, shall nevertheless be
binding and enforceable.
(f) Waiver. The waiver by the Company of a breach of any provision of this
Agreement by the Recipient shall not operate or be construed as a waiver of any
subsequent breach by the Recipient.
(g) Binding Effect; Applicable Law. This Agreement shall bind and inure to the
benefit of the Company and its successors and assigns, and the Recipient and any
heir, legatee, or legal representative of the Recipient. This Agreement shall be
interpreted under and governed by and constructed in accordance with the laws of
the State of Louisiana.
(h) Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding.
(i) Amendment. This Agreement may be amended by written agreement of the
Recipient and the Company, without the consent of any other person.
IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
effective as of the date first above written.

         
 
  COMPANY:    
 
       
 
  THE SHAW GROUP INC.    
 
       
 
  /s/ Dirk J. Wild    
 
 
 
Dirk J. Wild    
 
  Senior Vice President and    
 
  Chief Human Resources Officer    
 
       
 
  RECIPIENT:    
 
       
 
       
 
  [Insert Recipient’s Name]    

 

3